Citation Nr: 1429614	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for residuals (other than a psychiatric disorder) of a dilation and curettage (D&C) procedure.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for bilateral foot disability, to include pes planus, ingrown toenails, and missing toenails.

6.  Entitlement to an evaluation in excess of 30 percent disability for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) regional offices (RO) located in Waco, Texas.

With regard to the Veteran's application to reopen her claim of entitlement to service connection for a lumbar spine disability, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has reopened the claim and remanded it for further development.

With regard to the Veteran's claim for service connection for residuals of a D&C procedure in service, the Board notes that the Veteran acknowledged at the Board hearing that she had no physical residuals of the procedure, but rather, that she intended to file a claim for service connection for a psychiatric condition (as a result of the D&C procedure).  As explained in more detail below, the Board has denied the claim on appeal herein for service connection for residuals (other than a psychiatric disorder) of a D&C procedure, and referred for adjudication the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD (claimed as due to a D&C procedure).  See Board hearing transcript at 26-27; VA examination report, February 2013; Statement in Lieu of Form 646, February 2014.

With regard to the Veteran's claim for a bilateral foot disability, the Board notes that the claim was previously characterized by the RO as for service connection for pes planus.  In light of the Veteran's testimony at the Board hearing, however, the Board has recharacterized the claim more broadly as for a bilateral foot disability, to include pes planus, ingrown toenails, and missing toenails.  See transcript at 11-14.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD (claimed as due to a D&C procedure) has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Board hearing transcript at 26; VA examination report, February 2013; Statement in lieu of Form 646, February 2014.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a lumbar spine disability, cervical spine disability, and bilateral foot disability, and to an evaluation in excess of 30 percent disabling for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An unappealed January 1992 rating decision denied entitlement to service connection for a low back disability.

2.  Evidence received since the January 1992 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

3.  The Veteran does not have a current disability involving residuals (other than a psychiatric disorder) of a D&C procedure.


CONCLUSIONS OF LAW

1.  The unappealed January 1992 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the final January 1992 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a lumbar spine disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for residuals (other than a psychiatric disorder) of a D&C procedure is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's application to reopen her claim for service connection for a lumbar spine disability, her request to reopen the claim has been granted herein, and claim is being remanded for further development, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

With regard to the Veteran's claim for service connection for residuals (other than a psychiatric disorder) of a D&C procedure, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that a March 2008 VCAA letter satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006),

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records identified by her have all been associated with the claims file.  The Veteran has not identified any outstanding treatment records relating to her residuals of a D&C claim for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to her claim for residuals of the D&C procedure.  The Board finds, however, that because there is no competent and credible evidence tending to indicate that the Veteran has any current residuals of the procedure (other than a psychiatric disorder), there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board adds in this regard that the Veteran herself, an LPN (see VA treatment record, June 2008), testified at the Board hearing that she had no physical residuals of the D&C procedure, and rather that she intended to file a claim for a psychiatric disorder relating to the procedure (which claim is being referred for adjudication by the AOJ).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  New and Material Evidence

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a lumbar spine disability.  After a review of the evidence of record, the Board finds that new and material evidence has been received, and the claim is reopened.

By way of background, an unappealed January 1992 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement, and the February 2002 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  In February 2008, the Veteran filed a request to reopen her claim.

Generally, a finally denied claim may only be reopened if there is new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the January 1992 rating decision included the Veteran's service treatment records and a November 1991 VA examination that included no diagnosed lumbar spine disability.

Since the January 1992 rating decision, new evidence associated with the claims file includes several VA and private treatment records, including recent private treatment records from Dr. Z. and Providence Healthcare Network reflecting that the Veteran reported experiencing back and neck pain since service, and that she underwent cervical and lumbar spine fusion surgeries in March 2011 and May 2011, respectively.  The Board finds that this evidence is not only "new," but also "material," as it relates to, among other things, an essential element to substantiate her claims, namely, evidence of a current disability.  Therefore, the claim is reopened.

Before the Board may make a decision on the Veteran's claim for service connection for a lumbar spine disability, however, further development is necessary, as explained in the remand section below.

B.  Residuals (other than a psychiatric disorder) of a D&C procedure

The Veteran claims that she has residuals of a D&C procedure performed in service.  As noted in the introduction above, the Veteran's claim relating to any psychiatric residuals of the D&C procedure has been referred herein for adjudication by the RO.  Therefore, the issue for decision herein is whether the Veteran has any physical residuals of the D&C procedure.

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect that she underwent a D&C procedure in February 1990.  The Board also acknowledges that the Veteran testified that she awoke during the procedure.

The Board notes, however, that there is no evidence of any current physical residuals of the D&C procedure.  In that regard, the Veteran was provided with a February 2013 VA examination relating to her claim, and the examiner found no physical residuals of the procedure.  The Veteran's uterus was noted as normal in size and shape, firm, and nontender.  Her vagina was pink, rugated, and nontender, and her cervix was noted as firm and nontender.  The Board acknowledges that the VA examiner opined that it must have been horrific for the Veteran to have awoken during the D&C procedure, and that the Veteran had emotional trauma as a residual of the procedure (which relates to the psychiatric claim being referred for adjudication by the RO).  

The Board adds that the Veteran herself clarified at the Board hearing that she did not have any physical residuals of the procedure (rather, she testified that she experienced psychiatric symptoms as a result thereof).  See transcript at 26.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of any residuals (other than a psychiatric disorder) of the D&C procedure, there may be no service connection for the claimed disorder.  See id.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals (other than a psychiatric disorder) of a D&C procedure, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for residuals (other than a psychiatric disorder) of a D&C procedure is denied.


REMAND

A.  Lumbar Spine and Cervical Spine

The Veteran served on active duty from June 1989 to September 1991.  She claims that she has a cervical spine disability and a lumbar spine disability as a result of her active service.  

The Veteran testified at the Board hearing that in Saudi Arabia, while driving in the desert over rough terrain, she injured her cervical and lumbar spine when she drove over a bump hard, her vehicle hit a bank, and she fell out of the door.  She testified that she was treated in service with Motrin and possibly muscle relaxants.

The Board notes that the Veteran's service treatment records reflect that she complained of low back pain in June 1990, and that occasional back pain was noted on her August 1991 separation report of medical history and on her September 1991 separation examination report.

Post-service, VA treatment records reflect that the Veteran has been followed for back and neck complaints since June 2001 (VA records reflect that she established care there in May 2001).  Also, private treatment records from Dr. Z. and the Providence Health Center reflect that the Veteran complained of experiencing back and neck pain since service, and that she underwent cervical and lumbar spine fusion surgeries in March 2011 and May 2011, respectively.

The Veteran testified at the Board hearing that she sought private treatment back in 2009.  These records, however, have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that the Veteran may identify any outstanding private treatment records dated in 2009, and so that any records so identified may be associated with the claims file.

The Veteran has not been provided with a VA examination relating to her claims.  In light of the evidence of current post-surgical cervical spine and lumbar spine conditions, and in light of the fact that the Veteran reported back pain in service and reported continued symptomatology since service to Dr. Z., the Board finds that the low threshold requirement has been met for a VA examination, and that the claims must be remanded to provide the Veteran with such.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Bilateral Foot Disability

The Veteran also claims that she has a bilateral foot disability, to include pes planus, ingrown toenails, and missing toenails due to her active service.

At the Board hearing, the Veteran testified that she was given inserts for her shoes in service and placed on a profile with tennis shoes, and that she has been told that she has "fallen arches."  She also testified that she experienced ingrown toenails in service, and that post-service, she had to have six of her 10 toenails removed.  

The Board notes that a July 1989 service treatment record reflects that the Veteran complained of right foot pain for eight months.  Another July 1989 record reflects that she complained of a right "pump bump" for four months, and Haglund's deformity, posterior-superior - lateral right heel, was diagnosed and ortho-sole II heal cushions were issued and the Veteran was placed on a TL-2 profile for seven days.

Post-service, VA treatment records dated since 2001 (reflecting she established care in May 2001) reflect that the Veteran has complained of ingrown toenails, and that she has had several toenails removed.  See, e.g., April 2003, February 2003, April 2002.  A May 2008 record reflects diagnosed chronic ingrown toenails.  

As noted above, the Veteran testified at the Board hearing that she has been told by a clinician that she has "fallen arches."  Therefore, the Board finds that a remand is necessary so that the Veteran may identify any outstanding treatment records relating to her claim, and so that any records so identified may be associated with the claims file.

The Veteran testified at the Board hearing that she began to receive treatment at the VA medical center for her feet in 1998 or 1999, but the records in the claims file only date back to May 2001.  Therefore, on remand, any outstanding VA treatment records dated from January 1998 to May 2001 should be associated with the claims file.

Also, the Board again acknowledges that the Veteran is an LPN.  Therefore, in light of the above evidence of foot problems in service and post-service, as well as the Veteran's testimony at the Board hearing, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is necessary so that the Veteran may be provided with a VA examination relating to her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C.  PTSD and TDIU

The Veteran's PTSD is currently assigned a 30 percent disability rating, effective February 12, 2008.  The Veteran seeks a higher initial rating.

At the Board hearing, the Veteran and her husband (a former medic who served with the Veteran in Saudi Arabia) both testified that her PTSD symptoms have worsened since her last VA examination.  See transcript at 7.  Therefore, the Board finds that a remand is required so that the Veteran may be provided with a new VA examination to address the current severity of her PTSD.

The Board acknowledges that the Veteran has raised the issue of unemployability in connection with her PTSD initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the fact that the Veteran's claim for a higher initial rating for her PTSD is being remanded herein for further development, the Board defers decision on the TDIU claim as it is inextricably intertwined with the PTSD rating claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify (a) where she received treatment in 2009 for her cervical and lumbar spine disabilities, and (b) the facilities and dates that she has received treatment for her foot disabilities.  If any records identified by the Veteran are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

2. Obtain all of the Veteran's VA treatment records dated from 1998 to May 2001 and associate them with the claims file.

3. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of her cervical and lumbar spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's cervical and lumbar spine disabilities had their onset in service or are otherwise related to her active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any bilateral foot disability, including but not limited to any (a) pes planus or "fallen arches," 
(b) ingrown toenails, and (c) missing toenails.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that each foot and toe disability identified on examination had its onset in service, or is otherwise related to her active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5. Afford the Veteran a new VA examination by an appropriate examiner to determine the current nature and severity of her PTSD.  The examiner should review the claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Also, please ask the VA examiner to address the effect of the Veteran's PTSD on her occupational functioning.

6. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


